 


116 HRES 431 EH: Providing for consideration of the bill (H.R. 2740) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2020, and for other purposes, and providing for consideration of the resolution (H. Res. 430) authorizing the Committee on the Judiciary to initiate or intervene in judicial proceedings to enforce certain subpoenas and for other purposes.
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 431 
In the House of Representatives, U. S.,

June 11, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2740) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2020, and for other purposes, and providing for consideration of the resolution (H. Res. 430) authorizing the Committee on the Judiciary to initiate or intervene in judicial proceedings to enforce certain subpoenas and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2740) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2020, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–17, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. Points of order against provisions in the bill, as amended, for failure to comply with clause 2 of rule XXI are waived.  2. (a)No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution, amendments en bloc described in section 3 of this resolution, and pro forma amendments described in section 4 of this resolution.  
(b)Each further amendment printed in part B of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  (c)All points of order against further amendments printed in part B of the report of the Committee on Rules or against amendments en bloc described in section 3 of this resolution are waived.  
3.It shall be in order at any time for the chair of the Committee on Appropriations or her designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  4.During consideration of the bill for amendment, the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 15 pro forma amendments each at any point for the purpose of debate.  
5.At the conclusion of consideration of the bill for amendment pursuant to this resolution, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House.  6. (a)During consideration of H.R. 2740, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa.  
(b)This section shall not apply to an amendment between the Houses.  7.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 430) authorizing the Committee on the Judiciary to initiate or intervene in judicial proceedings to enforce certain subpoenas and for other purposes. The amendment in the nature of a substitute recommended by the Committee on Rules now printed in the resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules. 
 
Cheryl L. Johnson,Clerk.
